DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (US# 2021/0051702 hereinafter referred to as Bhattad) in view of Talarico et al. (US# 2021/0007129 hereinafter referred to as Talarico).

	RE Claim 1, Bhattad discloses a method performed by a terminal in a communication system, the method comprising: 
	receiving, from a base station, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]);
	identifying whether a multiplexing of hybrid automatic repeat acknowledgement (HARQ-ACK) information and configured grant uplink control information (CG-UCI) is configured or not based on the configuration information (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identifying that a transmission of the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	transmitting, to the base station, uplink data, including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).
	Bhattad does not specifically disclose 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information, performing joint-encoding of the HARQ-ACK information and the CG-UCI, 
	transmitting, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information.
	However, Talarico teaches of
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured (See Talarico [0036] – CG-UCI and HARQ-ACK (existing UCI) are multiplexed together) and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap), performing joint-encoding of the HARQ-ACK information and the CG-UCI (See Talarico [0041] – HARQ-ACK and CG-UCI jointly coded), 
	transmitting, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information (See Talarico [0036] – HARQ-ACK and CG-UCI transmitted together on CG-PUSCH); and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured (See Talarico [0057]-[0060] – multiplexing of HARQ-ACK and CG-UCI not configured) and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap), transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information (See Talarico [0050], [0064] – PUSCH is dropped and HARQ-ACK is transmitted via PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information, performing joint-encoding of the HARQ-ACK information and the CG-UCI, 
	transmitting, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 3, Bhattad, modified by Talarico, discloses a method, as set forth in claim 1 above, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).

	RE Claim 4, Bhattad, modified by Talarico, discloses a method, as set forth in claim 1 above, further comprising: 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, skipping to transmit the PUCCH for the HARQ-ACK information (See Talarico [0057]-[0060], [0066] – dropping PUCCH for PUSCH when HARQ-ACK and CG-UCI is multiplexed together on PUSCH).

	RE Claim 6, Bhattad discloses a method performed by a base station in a communication system, the method comprising: 
	transmitting, to a terminal, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]) in case that a multiplexing of hybrid automatic repeat acknowledgement (HARQ-ACK) information and configured grant uplink control information (CG-UCI) is configured by the configuration information (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not), and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources);
	receiving, from the terminal, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).
	Bhattad does not specifically disclose 
	performing decoding of joint-encoded HARQ-ACK information and CG-UCI; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information; 
	receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH), 
	wherein the PUSCH configured by the configuration information is not received by the base station.
	However, Talarico teaches of
	performing decoding of joint-encoded HARQ-ACK information and CG-UCI (See Talarico [0041] – HARQ-ACK and CG-UCI jointly coded); and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information (See Talarico [0057]-[0060] – multiplexing of HARQ-ACK and CG-UCI not configured) and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap); 
	receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH) (See Talarico [0050], [0064] –HARQ-ACK is transmitted via PUCCH), 
	wherein the PUSCH configured by the configuration information is not received by the base station (See Talarico [0050], [0064] – PUSCH is dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, comprising performing decoding of joint-encoded HARQ-ACK information and CG-UCI; and in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information; receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH), wherein the PUSCH configured by the configuration information is not received by the base station, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 8, Bhattad, modified by Talarico, discloses a method, as set forth in claim 6 above, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).

	RE Claim 9, Bhattad, modified by Talarico, discloses a method, as set forth in claim 6 above, wherein in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, the PUCCH for the HARQ-ACK information is not received by the base station (See Talarico [0057]-[0060], [0066] – dropping PUCCH for PUSCH when HARQ-ACK and CG-UCI is multiplexed together on PUSCH).

	RE Claim 11, Bhattad discloses a terminal in a communication system (See Bhattad FIG 10), the terminal comprising: 
	A transceiver (See Bhattad FIG 10); and
	A processor coupled with the transceiver (See Bhattad FIG 10) and configured to:
	receive, from a base station, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]);
	identify whether a multiplexing of hybrid automatic repeat acknowledgement (HARQ-ACK) information and configured grant uplink control information (CG-UCI) is configured or not based on the configuration information (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identify that a transmission of the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	transmit, to the base station, uplink data, including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).
	Bhattad does not specifically disclose 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information, performing joint-encoding of the HARQ-ACK information and the CG-UCI, 
	transmit, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information.
	However, Talarico teaches of
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured (See Talarico [0036] – CG-UCI and HARQ-ACK (existing UCI) are multiplexed together) and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap), performing joint-encoding of the HARQ-ACK information and the CG-UCI (See Talarico [0041] – HARQ-ACK and CG-UCI jointly coded), 
	transmit, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information (See Talarico [0036] – HARQ-ACK and CG-UCI transmitted together on CG-PUSCH); and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured (See Talarico [0057]-[0060] – multiplexing of HARQ-ACK and CG-UCI not configured) and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap), transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information (See Talarico [0050], [0064] – PUSCH is dropped and HARQ-ACK is transmitted via PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information, performing joint-encoding of the HARQ-ACK information and the CG-UCI, 
	transmit, to the base station, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, transmitting, to the base station, the HARQ-ACK information via a physical uplink control channel (PUCCH) and skipping to transmit the PUSCH configured by the configuration information, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 13, Bhattad, modified by Talarico, discloses a terminal, as set forth in claim 11 above, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).

	RE Claim 14, Bhattad, modified by Talarico, discloses a terminal, as set forth in claim 11 above, wherein in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, the processor is further configured to skip to transmit the PUCCH for the HARQ-ACK information (See Talarico [0057]-[0060], [0066] – dropping PUCCH for PUSCH when HARQ-ACK and CG-UCI is multiplexed together on PUSCH).

	RE Claim 16, Bhattad discloses a base station in a communication system (See Bhattad FIG 11), the base station comprising: 
	A transceiver (See Bhattad FIG 11); and
	A processor coupled with the transceiver (See Bhattad FIG 11) and configured to:
	transmit, to a terminal, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]), in case that a multiplexing of hybrid automatic repeat acknowledgement (HARQ-ACK) information and configured grant uplink control information (CG-UCI) is configured by the configuration information (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not), and the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources);
	receive, from the terminal, uplink data including the HARQ-ACK information and the CG-UCI via the PUSCH configured by the configuration information (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).
	Bhattad does not specifically disclose 
	performing decoding of joint-encoded HARQ-ACK information and CG-UCI; and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information; 
	receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH), 
	wherein the PUSCH configured by the configuration information is not received by the base station.
	However, Talarico teaches of
	performing decoding of joint-encoded HARQ-ACK information and CG-UCI (See Talarico [0041] – HARQ-ACK and CG-UCI jointly coded); and 
	in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information (See Talarico [0057]-[0060] – multiplexing of HARQ-ACK and CG-UCI not configured) and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information (See Talarico [0032] – defining rules for multiplexing/dropping when CG-PUSCH and UCI (HARQ-ACK) overlap); 
	receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH) (See Talarico [0050], [0064] –HARQ-ACK is transmitted via PUCCH), 
	wherein the PUSCH configured by the configuration information is not received by the base station (See Talarico [0050], [0064] – PUSCH is dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, comprising performing decoding of joint-encoded HARQ-ACK information and CG-UCI; and in case that the multiplexing of the HARQ-ACK information and the CG-UCI is not configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information; receiving, from the terminal, the HARQ-ACK information on a physical uplink control channel (PUCCH), wherein the PUSCH configured by the configuration information is not received by the base station, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 18, Bhattad, modified by Talarico, discloses a base station, as set forth in claim 16 above, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).

	RE Claim 19, Bhattad, modified by Talarico, discloses a base station, as set forth in claim 16 above, wherein in case that the multiplexing of the HARQ-ACK information and the CG-UCI is configured by the configuration information and the HARQ-ACK information overlaps with the PUSCH transmission configured by the configuration information, the PUCCH for the HARQ-ACK information is not received by the base station (See Talarico [0057]-[0060], [0066] – dropping PUCCH for PUSCH when HARQ-ACK and CG-UCI is multiplexed together on PUSCH).



Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. Regarding Applicant's arguments that the cited references do not teach the elements of newly amended claims 1, 6, 11, and 16, the Examiner submits that the cited references (specifically Talarico) teaches the newly amended claim features (See Claims above, Talarico reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477